Citation Nr: 1106836	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-36 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1962 to September 
1962, and August 1967 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for diabetes mellitus 
and hypertension.  The Veteran testified at a Board hearing at 
the RO in November 2010 before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  Diabetes mellitus type II was not manifested during service 
or for many years thereafter, and is not shown to be causally or 
etiologically related to service.

2.  Hypertension was not manifested during the Veteran's active 
service from July 1962 to September 1962.

3.  Hypertension pre-existed the Veteran's August 1967 reentry 
into active service. 

4.  Hypertension was not aggravated during the Veteran's active 
service from August 1967 to September 1967.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or aggravated 
by active service, nor is it otherwise related to service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by active 
service, nor is it otherwise related to service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that through 
a VCAA letter dated October 2008 the Veteran was provided with 
such notice.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claims.  Further, the October 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  The Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claim that were in controversy, specifically 
whether the Veteran's diabetes mellitus or hypertension is 
causally related to his active service.  The representative and 
the AVLJ asked questions to ascertain whether the Veteran's 
disabilities began during service or were otherwise related to 
service.  No pertinent evidence that might have been overlooked 
and that might substantiate the claim was identified by the 
Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the standards 
required in a service connection claim.  He also discussed why he 
believes his disabilities are related to service.  The AVLJ asked 
questions to draw out the Veteran's contentions regarding his 
disabilities.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, and lay evidence.  The Board 
finds that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

In this decision, the Board has found as a fact that there was no 
in-service event, injury, or disease, including no chronic in-
service symptoms of diabetes mellitus or hypertension.  Because 
there is no in-service injury or disease to which competent 
medical opinion could relate a current disability and because the 
Veteran did not serve in the Republic of Vietnam, there is no 
reasonable possibility that a VA examination or opinion could aid 
in substantiating the current claim for service connection for 
diabetes mellitus or hypertension.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002) (VA "is not required to provide assistance to a 
claimant . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 38 C.F.R. § 
3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would substantiate 
the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service event, disease, or injury, referral of this case 
to obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder, would suggest 
reliance on an inaccurate history of occurrence of an in-service 
injury or disease, and could only result in a speculative opinion 
or purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disabilities and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of these issues for an examination or to 
obtain a medical opinion would be a useless act.  The duty to 
assist by providing a VA examination or opinion is not invoked 
regarding these issues because there is no reasonable possibility 
that such assistance would aid in substantiating the claims.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as hypertension or 
diabetes mellitus, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The regulation notes however that the requirement of ninety days' 
service means active, continuous service.  38 C.F.R. § 3.307.  
The Veteran's service does not meet this requirement.  He served 
from July 16, 1962 to September 13, 1962 and August 22, 1967 to 
September 21, 1967.  Neither of these periods of service amount 
to ninety days of active, continuous service.  As such, the 
Veteran is not entitled to consideration under the presumptive 
regulations.  

The Board is to consider all lay and medical evidence as it 
pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Service Connection for Diabetes Mellitus

Service treatment records are silent regarding any complaints, 
treatment, or diagnosis of diabetes.  On the June 1962 report of 
medical examination for enlistment purposes and the September 
1962 report of medical examination for separation purposes, 
urinalysis testing was negative for sugar.  The examiners noted 
the endocrine system as clinically normal.  

Urinalysis findings during the Veteran's February 1967 pre-
induction examination and September 1967 separation examination 
were negative for sugar.  Both examiners noted the endocrine 
system as clinically normal.  

The Veteran has testified that he was first diagnosed with 
diabetes in 1992.  The Board emphasizes the multi-year gap 
between discharge from active duty service (1967) and initial 
reported symptoms related to diabetes in approximately 1992 (a 
25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as one factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

The Board also notes the lack of any medical complaints or 
treatment during that time.  The absence of contemporaneous 
medical evidence is a factor in determining credibility of lay 
evidence, but lay evidence does not lack credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  

The Board finds the preponderance of the evidence against 
entitlement to service connection for diabetes mellitus.  The 
Veteran has not demonstrated that he has expertise in medical 
matters.  While there is no bright line exclusionary rule that a 
lay person cannot provide opinion evidence as to a nexus between 
an in-service event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to the Veteran's ability to determine 
his diabetes mellitus began during service, the Board finds that 
the etiology of the Veteran's diabetes mellitus is too complex an 
issue, one typically determined by persons with medical training, 
to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms that 
are non-medical in nature that he may experience at any time; 
however, he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  No evidence of record finds a 
relation between active duty service and the Veteran's diabetes 
mellitus.  The record is absent any indication that the Veteran 
was diagnosed with diabetes during service or that symptoms of 
diabetes mellitus began in service.  

The weight of the evidence demonstrates that the Veteran did not 
have chronic symptoms or a diagnosis of diabetes during service, 
and that any current diabetes is not related to service.  As 
such, the Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The Board notes that the Veteran also claims service connection 
for diabetes as secondary to hypertension.  Disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  The 
Board also notes that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  However, as 
seen in the analysis below, the Veteran's hypertension is not 
service connected.  Therefore, any connection between the 
Veteran's diabetes mellitus and his hypertension is moot.

Service Connection for Hypertension

On the June 1962 report of medical examination for enlistment, 
the Veteran's blood pressure was 138/70.  The September 1962 
report of medical examination for separation purposes also notes 
the Veteran's blood pressure 138/70.  The examiners noted the 
vascular system as clinically normal.  

The Veteran entered active duty again in August 1967.  On his 
pre-induction physical in February 1967, the Veteran was found to 
be hypertensive with a blood pressure of 150/100.  The Veteran 
underwent further blood pressure testing in March 1967.  His 
blood pressure readings at that time were 134/76, 136/78, 144/78, 
132/76, 138/76, and 140/64.  An August 1967 medical record showed 
numerous blood pressure readings from August 23, 1967 to 
September 1, 1967 with systolic findings ranging from 138 to 160 
and diastolic readings ranging from 80 to 94.  The examiner noted 
high blood pressure found on pre-induction physical examination 
of February 1967.  

In September 1967, the Veteran's blood pressure readings were 
150/84, 152/84, and 150/86.  He was found unfit for induction due 
to hypertension.  The Veteran received a separation examination 
in September 1967, at which point his blood pressure readings 
were 152/92, 156/86, and 150/94.  The Veteran signed a statement 
in September 1967 requesting that he be discharged from military 
service.  The statement noted that he was erroneously inducted as 
he did not meet medical fitness standards.  The Veteran attended 
medical board proceedings in September 1967.  The medical doctor 
on the Medical Board found benign arterial hypertension that was 
not in the line of duty and originated prior to 1967.  The 
Medical Board specifically found that the Veteran's hypertension 
was not incident to service, existed prior to entry on active 
duty, and was not aggravated by active duty.  The Veteran was 
then discharged due to his benign arterial hypertension.  

The Board finds that the Veteran's hypertension was neither 
incurred in nor aggravated by his active service.  During the 
Veteran's first period of service, he had slightly elevated blood 
pressure upon entry into service; however, his blood pressure did 
not increase during service.  He was not diagnosed at that time 
and if any symptoms of hypertension were present, they began 
before entrance into service and were not aggravated over the 
Veteran's two months in service.  

Prior to the Veteran's second period of service, he was diagnosed 
with high blood pressure.  If a preexisting disorder is noted 
upon entry into service, a veteran cannot bring a claim for 
service connection for that disorder, but a veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies, and the burden falls on the 
veteran to establish aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

The evidence does not establish aggravation of the Veteran's 
preexisting hypertension during the second period of active 
service from August to September 1967.  The Veteran entered 
active duty in August 1967 and separated from active duty in 
September 1967.  During that short time period, the Veteran's 
blood pressure readings were consistently high.  The findings at 
separation were similar to those noted at service entrance in 
August 1967, and also similar to the pre-service blood pressure 
readings prior to service in February and March 1967.  The Board 
also notes that the Veteran received a medical review board that 
specifically determined that the Veteran's preexisting 
hypertension was not aggravated during active service.  As the 
Medical Board findings and opinion were by a medical doctor, and 
the opinions of preexistence and nonaggravation were based on the 
Veteran's history, review of service treatment records, and 
physical examination of the Veteran, the Board finds the 
contemporaneous Medical Board opinion to be of high probative 
value.

Again the Board notes the Veteran's lack of expertise in medical 
matters.  See Davidson, 581 F.3d at 1316.  The Veteran lacks the 
ability to determine the etiology of his hypertension, as 
hypertension is too complex an issue, one typically determined by 
persons with medical training, to lend itself to lay opinion 
evidence.  See Jandreau, 492 F.3d at 1377; see also, Woehlaert, 
21 Vet. App. 456 (certain disabilities are not conditions capable 
of lay diagnosis).  The only medical evidence of record 
specifically indicates onset of hypertension prior to 1967 with 
no aggravation during service.  

The Board finds that the weight of the evidence shows no 
incurrence of hypertension in the first period of service, and no 
aggravation of a pre-existing hypertensive disorder during the 
period of service from .  As such, the Board finds that a 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


